—In an action, inter alia, to recover damages for fraud, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), dated January 31, 1996, as denied her motion for summary judgment dismissing the complaint as time barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact which preclude the granting of summary judgment based upon the Statute of Limitations defense (see, Barristers Abstract Corp. v Caufield, 203 AD2d 406; Lenz v Associated Inns & Rests. Co., 833 F Supp 362, 373). Ritter, J. P., Thompson, Friedmann and McGinity, JJ., concur.